Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6, filed 6-24-2022, with respect to claim objection and 112 rejection have been fully considered and are persuasive.  The objection and rejection have been withdrawn. 
Applicant’s arguments, see pg. 6, filed 6-24-2022, with respect to 101 rejection have been fully considered.   No response is deem needed at this time. 
Applicant's arguments, see pgs. 7-10, filed 6-24-2022, with respect to 102 rejection have been fully considered but they are not persuasive. 
In re pg. 7, applicant argues

    PNG
    media_image1.png
    405
    678
    media_image1.png
    Greyscale

In response, the Examiner respectfully disagrees.
The claims and only the claims form the metes and bounds of the invention. Limitations appearing in the specification but not recited in the claim are not read into the claim. The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  There is no mention of these limitations in the claims and the specification is not the measure of the invention.  Therefore, limitations contained therein cannot be read into the claims for the purpose of avoiding the prior art; see In re Sprock, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).

In re pg. 8, applicant argues

    PNG
    media_image2.png
    419
    649
    media_image2.png
    Greyscale

In response, the Examiner respectfully disagrees.
1) Applicant’s spec [0035] disclose “For cancer-type specific bias, for example, because MSI is most prevalent in colon cancer, the training images are colon cancer dominant, which results in a trained deep learning model that is colon cancer sensitive.”  As such, so called “cancer-type specific bias” is nothing more than data prevalent in certain type of cancer.
In instant case, Fig. 1 and section 1.2 of Popovici shows data for colorectal cancer (predominately or exclusively).  Such data not only reads on broadest reasonable interpretation, but also specific example recited in applicant’s specification. 
2) The claim only recites “the set of stained histopathology images having a first cancer type-specific bias1 or a first data source-specific bias”.  The claim, however, do not require any indication of cancer type-specific bias labelled in the image.  Popovici only need to disclose a set of stained histopathology images having a first cancer type-specific bias (e.g. colorectal cancer bias) or a first data source-specific bias to anticipate that claim limitation. 

In re pg. 8, applicant argues

    PNG
    media_image3.png
    390
    658
    media_image3.png
    Greyscale

In response, the Examiner respectfully disagrees.
1) As set forth above, the so called “cancer-type specific bias” is nothing more than data prevalent in certain type of cancer.
2) Even if Popovici uses multiple subtypes, such subtype is still bias towards colorectal cancer.  The applicant is remind that ““cancer-type specific bias” is not further defined, and the BRI reads on any caner type or subtype. 
3) whether Popovici randomly select images for training is irrelevant to claim limitation at issue. Those selected images are, nonetheless, images of colorectal cancer (or put differently images having colorectal cancer “bias”).

In re pg. 9, applicant argues

    PNG
    media_image4.png
    219
    662
    media_image4.png
    Greyscale

In response, the Examiner respectfully disagrees.
1) Applicant’s spec [0035] disclose “For cancer-type specific bias, for example, because MSI is most prevalent in colon cancer, the training images are colon cancer dominant, which results in a trained deep learning model that is colon cancer sensitive. The trained MSI predictor model in such examples can predict MSI status for images of other cancer types” As such, training a model with MSI dominant data would result in trained model that can predict MSI status.
In instant case, Popovici disclose similarly that support vector machine classifiers are used to training on data for colorectal cancer (predominately or exclusively). Popovici also disclose that high MSI was almost exclusively found in subtype C.  As such, in accordance with applicant’s specification, such trained model can predict MSI status. 

In re pg. 9, applicant argues

    PNG
    media_image5.png
    416
    657
    media_image5.png
    Greyscale

In response, the Examiner respectfully disagrees.
1) While Popovici does not explicitly state “a trained MSI prediction model configured to predict MSI status for subsequent stained histopathology images”, Table 1, 2 and section 2.3 of Popovici disclose result of prediction/cross validation.  The result indicated a trained MSI prediction model is being configured to predict MSI status for subsequent stained histopathology image (the validation set).  Section 1.5 of Popovici also explicitly disclose training a classifier and use it for validation (i.e. applying the model to predict MSI status for subsequent stained histopathology image).  

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

2) While Popovici does not explicitly state “a trained MSI prediction model configured to predict MSI status”, the predicted MSI status is implied from 1) in accordance with applicant’s specification, training a model with MSI dominant data would result in trained model that can predict MSI status; 2) from each subtype, especially subtype C since Popovici explicitly disclose “high microsatellite instability (MSI) was almost exclusively found in Subtype C”.
3) “MSI status” is not further defined, reads on any status including 0 and 1, and anything in between, YES/NO, high/low, crisp or fuzzy fashion….etc.  The fact that Popovici predict each cancer subtype and “high microsatellite instability (MSI) was almost exclusively found in Subtype C” indicated each cancer subtype has associated MSI status, and that subtype C is high or mostly high (10 out of 13).  
4) Weather the sample have a low, high, or equivocal MSI status is irrelevant as far as the claim is concerned.  The claim simply does not require the sample to have a low, high, or equivocal MSI status.  
5) Popovici also disclose “association between microsatellite stability, BRAF and KRAS mutations, and mucinous histology and various subtypes cancer subtype”.  Thus, each subtype is associated with certain level of MSI.  For example, type A and C is considered high; E and B is considered low.  Note: the mere presence of associated MSI for each cancer subtype alone is sufficient to reads on “MSI status”, not to mention Popovici explicitly disclosed that type A and C is high; E and B is low.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

6) As such, by predicting cancer subtype of a validation data (subsequent stained histopathology images), the prediction result indicate MSI status associated with each subtype; thus reads on “a trained MSI prediction model configured to predict MSI status for subsequent stained histopathology images”.


Applicant's arguments, see pgs. 10-12, filed 6-24-2022, with respect to 103 rejection have been fully considered but they are not persuasive. 

In re pg. 10, applicant argues

    PNG
    media_image8.png
    178
    657
    media_image8.png
    Greyscale

In response, the Examiner respectfully disagrees.
See the response above that Popovici indeed disclose “a set of stained histopathology images having a first cancer type-specific bias or a first data source-specific bias” and “a trained MSI prediction model configured to predict MSI status for subsequent stained histopathology images”.  The only missing element is “adversarial trained” MSI prediction model.  Such element is disclosed in Zhang.

In re pg. 11, applicant argues

    PNG
    media_image9.png
    261
    644
    media_image9.png
    Greyscale

In response, the Examiner respectfully disagrees.
1) the “initial baseline MSI prediction model” is intended result.  Such limitation is meet when a model was being generated.  In instant case, Popovici indeed generate a model for MSI prediction and such model is considered initial baseline MSI prediction model.
2) Popovici indeed disclose “the initial baseline MSI prediction model exhibiting cancer type-specific bias or data source-specific bias”. Applicant’s spec [0035] disclose “For cancer-type specific bias, for example, because MSI is most prevalent in colon cancer, the training images are colon cancer dominant, which results in a trained deep learning model that is colon cancer sensitive. The trained MSI predictor model in such examples can predict MSI status for images of other cancer types” As such, training a model with MSI dominant data would result in trained model that can predict MSI status.
In instant case, Popovici disclose similarly that support vector machine classifiers are used to training on data for colorectal cancer (predominately or exclusively). Popovici also disclose that high MSI was almost exclusively found in subtype C.  As such, in accordance with applicant’s specification, such trained model can predict MSI status of each type/subtype. Therefore, the initial baseline MSI prediction model exhibiting cancer type-specific bias (i.e. bias towards colorectal cancer and/or colorectal cancer subtype).
 
In re pg. 11, applicant argues

    PNG
    media_image10.png
    114
    637
    media_image10.png
    Greyscale

In response, the Examiner respectfully disagrees.
Again, the so called “cancer-type specific bias” is nothing more than data prevalent in certain type of cancer.
In instant case, Fig. 1 and section 1.2 of Popovici shows data for colorectal cancer (predominately or exclusively).  Such data not only reads on broadest reasonable interpretation, but also specific example recited in applicant’s specification. 

In re pg. 11, applicant argues

    PNG
    media_image11.png
    400
    658
    media_image11.png
    Greyscale

In response, the Examiner respectfully disagrees.
The claim recites “apply an adversarial training to the baseline MSI prediction model”.  The claim, however, does not apply adversarial training to the data.  Note: there is a difference between model and data.  Applying a certain type of training to a model affect the model itself (such as model parameters), not the data.  
As such, one of ordinary skill in the art would have and could have apply the same principle/concept (in instant case, adversarial training) as disclosed by Zhang to the baseline model of Popvici with predictable result (i.e. generating an adversarial trained MSI prediction model).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 8: Step 1: the claim is directed to statuary category.
Step 2A prong one: 
The limitation of “apply a statistical model to analyze the set of stained histopathology images and generate a trained MSI prediction model configured to predict MSI status for subsequent stained histopathology images, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind with/without pen and paper.  That is, other than reciting “apply a statistical model”, nothing in the claim element precludes the step from practically being performed in the mind. The prediction is recited in high level without any specifics such that one can predict MSI status by simple statistical model/method. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A prong Two: This judicial exception is not integrated into a practical application. The claim contains the following additional element – 1) “obtain a set of stained histopathology images from one or more image sources, the set of stained histopathology images having a first cancer type-specific bias or a first data source-specific bias”;  2) “store in a database, using the one or more computing devices, an association between the histopathology slide images and the plurality of MSI classification labels”.
However, such additional elements represent mere data gathering.  Furthermore, the processor and storage database are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Even when view in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional element of using a processor/storage amounts to no more than mere instructions to apply the exception using a generic computer component.
Furthermore, the additional element of data gathering and storage (either from a particular data store or data type) amounts a field of use.  See MPEP 2106.05(h)
As such, these additional elements do not provide an inventive concept. The claim is not patent eligible.

Claim 9: Step 2A prong one: 
The limitation of “The computing device of claim 8, wherein the statistical model is a Neural Network, Support Vector Machine (SVM), or other machine learning process”, as drafted, is a process that, under its broadest reasonable interpretation, still covers performance of the limitation in the mind with/without pen and paper.  
Step 2A prong Two: This judicial exception is not integrated into a practical application. The claim contain additional element “Neural Network, Support Vector Machine (SVM) or other machine learning process”.  
However, such additional elements represent are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Even when view in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Popovici
et al (“Image-based surrogate biomarkers for molecular subtypes of colorectal cancer” Jan 2017)
8. A computing device configured to generate an image-based microsatellite instability (MSI) prediction model, the computing device comprising one or more processors configured to: 
obtain a set of stained histopathology images from one or more image sources (See e.g. abstract.  Fig. 1 and section 1.2 on image acquisition and preprocessing), the set of stained histopathology images having a first cancer type-specific bias2 or a first data source-specific bias (See e.g. abstract.  Fig. 1 and section 1.2 on stained image and cancer type T or N); 
store in a database, using the one or more computing devices, an association between the histopathology slide images and the plurality of MSI classification labels; and 

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

apply a statistical model to analyze the set of stained histopathology images and generate a trained MSI prediction model configured to predict MSI status3 for subsequent stained histopathology images (See e.g. abstract “we investigated the possibility of building image-based classifiers able to predict the molecular subtypes”.  See also section 1.5 on classifier training and performance estimation.  Section 2.3 “high microsatellite instability (MSI) was almost exclusively found in Subtype C”).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


9. The computing device of claim 8, wherein the statistical model is a Neural Network (See e.g. section 1.3 on CNN), Support Vector Machine (SVM) (See e.g. section 1.5 on SVM).

15. The computing device of claim 8, wherein the statistical model is a machine learning process (See e.g. section 1.3 on CNN and section 1.5 on SVM.  Examiner Note: both CNN and SVM is a machine learning classifier/process).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovici et al (“Image-based surrogate biomarkers for molecular subtypes of colorectal cancer” Jan 2017) in view of Zhang et al (“Aspect-augmented Adversarial Networks for Domain Adaptation” 2017)
1. Popovici disclose a computing device configured to generate an image-based microsatellite instability (MSI) prediction model, the computing device comprising one or more processors configured to: 
obtain a set of stained histopathology images from one or more image sources (See e.g. abstract.  Fig. 1 and section 1.2 on image acquisition and preprocessing), the set of stained histopathology images having a first cancer type-specific bias or a first data source-specific bias (See e.g. abstract.  Fig. 1 and section 1.2 on stained image and cancer type T); 
store in a database, using the one or more computing devices, an association between the histopathology slide images and the plurality of MSI classification labels; 

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

apply a statistical model to analyze the set of stained histopathology images and generate an initial baseline MSI prediction model, the initial baseline MSI prediction model exhibiting cancer type-specific bias or data source-specific bias (See e.g. abstract “we investigated the possibility of building image-based classifiers able to predict the molecular subtypes”.  See also section 1.5 on classifier training and performance estimation.  Section 2.3 “high microsatellite instability (MSI) was almost exclusively found in Subtype C”); 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Popovici fails to disclose the idea of adversarial training, and applied adversarial trained model.
Zhang disclose neural method (thereby in same field of endeavor) and apply an adversarial training to the baseline MSI prediction model (See e.g. abstract); and generate an adversarial trained MSI prediction model configured to predict MSI status for subsequent stained histopathology images, the adversarial trained MSI prediction model characterized by a reduction in cancer type-specific bias or data source-specific bias in comparison to the initial baseline MSI prediction status model (See e.g. abstract).

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the model of Popovici to incorporate adversarial training of Zhang.
Given the advantage of performance improvement, one having ordinary skill in the art would have been motivated to make this obvious modification.

2. Popovici disclose the computing device of claim 1, wherein the statistical model is a Neural Network (See e.g. section 1.3 on CNN), Support Vector Machine (SVM) (See e.g. section 1.5 on SVM), or other machine learning process (See e.g. section 1.5 on decision tree).

Claim 7 is drawn to claim above and is rejected for the same reasons.
14. The computing device of claim 1, wherein the statistical model is a machine learning process (See e.g. section 1.3 on CNN and section 1.5 on SVM.  Examiner Note: both CNN and SVM is a machine learning classifier/process).

Claim 3-5, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovici et al (“Image-based surrogate biomarkers for molecular subtypes of colorectal cancer” Jan 2017) in view of Zhang et al (“Aspect-augmented Adversarial Networks for Domain Adaptation” 2017) and further in view of Springenberg et al (“STRIVING FOR SIMPLICITY: THE ALL CONVOLUTIONAL NET” 2015)
3. Popovici disclose the computing device of claim 1, wherein the one or more processors are configured to: 
obtain at least one of the subsequent stained histopathology images (See e.g. section 1.5 on cross validation); apply the 
Zhang disclose adversarial training (See e.g. abstract ).
However, neither Popovici nor Zhang disclose the idea of guided backpropagation.
Springenberg disclose convolutional network (thereby in same field of endeavor) and generate a guided backpropagation (section 3.4) 

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the model of Popovici to incorporate guided backpropagation of Springenberg.
Given the advantage of backward flow prevention and remarkably well performance, one having ordinary skill in the art would have been motivated to make this obvious modification.

4. Popovici disclose the computing device of claim 3, wherein the patches comprise pixels or groups of pixels (see e.g. section 1.3).

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

5. Popovici disclose the computing device of claim 3, wherein the patches are characterized by topology and/or morphology of pixels or groups of pixels (see e.g. section 1.3).

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

Claims 10-12 are drawn to claims above and are rejected for the same reasons.

Claims 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovici et al (“Image-based surrogate biomarkers for molecular subtypes of colorectal cancer” Jan 2017) in view of Zhang et al (“Aspect-augmented Adversarial Networks for Domain Adaptation” 2017), Springenberg et al (“STRIVING FOR SIMPLICITY: THE ALL CONVOLUTIONAL NET” 2015) and further in view of Mehta et al (“Multilabel multiclass classification of OCT images augmented with age, gender and visual acuity data” May 8, 2018)
6. Mehta disclose CNN (thereby in same field of endeavor) and wherein the one or more processors are configured to examine the 

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the model of Popovici to incorporate gradient-weighted class activation map of Mehta.
Given the advantage of ability to interpret what the models are learning and/or to produce visualization is are higher resolution and class discriminative, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 13 is drawn to claim above and is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUT WONG/Primary Examiner, Art Unit 2127                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0035] For cancer-type specific bias, for example, because MSI is most prevalent in colon cancer, the training images are colon cancer dominant, which results in a trained deep learning model that is colon cancer sensitive.
        2 [0035]…For cancer-type specific bias, for example, because MSI is most prevalent in colon cancer, the training images are colon cancer dominant, which results in a trained deep learning model that is colon cancer sensitive.
        3 [0035]…For cancer-type specific bias, for example, because MSI is most prevalent in colon cancer, the training images are colon cancer dominant, which results in a trained deep learning model that is colon cancer sensitive. The trained MSI predictor model in such examples can predict MSI status for images of other cancer types